Citation Nr: 1000063	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for low back disability, 
including bulging disc with protrusion of the lumbar spine, 
spina bifida occulta, and bilateral pars defects.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The Veteran had active military duty in the Puerto Rico Army 
National Guard from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for lower 
back disability contending he hurt his back in service in 
October 2003 while assigned as a gunner on a military escort 
of prisoners.  The vehicle in which he was riding made a 
sudden emergency stop and caused the seat he was sitting in 
to break, tossing him to the front of the vehicle where he 
hit his low back on the base of the radio.  The claims folder 
contains statements from the driver of the vehicle and 
another passenger attesting to that incident.  The Veteran 
denied seeking medical attention, but did report that he was 
given Motrin by "nurses in Iraq."  Service treatment 
records during the Veteran's period of active duty service 
are negative for any complaints, treatment or diagnosis 
related to the lower back. 

Medical evidence of record reveals the Veteran was seen at VA 
outpatient clinic in February 2005, seven months following 
his discharge from active military service, with complaints 
of lower back pain and discomfort for many days.  The day 
before he reported to VA outpatient clinic he was treated at 
a private medical center emergency room for low back pain and 
an impression of muscle spasm was rendered.  The Veteran had 
an MRI [magnetic resonance imaging] in July 2005, test 
results revealed an impression of L4-5 desiccated posterior 
concentric bulging disc with associated central protrusion 
abutting ventral aspects of dural sac with obscuration of the 
epidural fat ventral to the left L5 nerve root, likely 
compressed, L5-S1 desiccated posterior concentric bulging 
disc without definite dural sac or nerve root compression, 
bilateral pars defects at L5, spina bifida occulta at S1 and 
T10-11 minimal posterior bulging disc without lower thoracic 
cord compression.  VA examination in October 2006 revealed 
L4-5, L5-S1 desiccated posterior concentric bulging disc and 
T-10-11 minimal posterior bulging disc.  There was no nexus 
opinion provided by VA examiner.  In considering this 
evidence the Board finds that a nexus opinion is necessary to 
establish whether the Veteran's currently claimed low back 
disorder is related to the motor vehicle incident that 
occurred while he was serving on active duty.

In addition, during the October 2006 VA examination the 
Veteran reported that he has been a state police officer 
since 2000.  He also reported that a profile was given at 
work because of a lot of pain in his back.  He further stated 
that due to his back disorder he was removed from his 
original position and sent to an administrative position that 
does not require long-standing hours.  Such records, if they 
exist are relevant to the Veteran's claim and they have not 
been associated with the claims folder.  On remand the RO/AMC 
should attempt to retrieve all relevant records held by the 
Veteran's employer.

Accordingly, the case is REMANDED for the following action:

1.  Upon obtaining any necessary releases, 
the RO/AMC should obtain relevant 
employment records from the Puerto Rico 
State Police with respect to the Veteran's 
employment since 2000.  Specifically 
records that address the Veteran being 
profiled and reassigned due to his back 
disorder should be obtained.  

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any low back 
disorder.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's low back disorder had 
its clinical onset in service or is 
otherwise related to service.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with treatment 
records during the Veteran's active duty 
service period (negative for findings of 
low back injury), and subsequent VA and 
private medical reports and MRI studies 
reflecting diagnoses of a low back 
disorder.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


